Fourth Court of Appeals
                                     San Antonio, Texas
                                            June 17, 2022

           No. 04-22-00199-CR, 04-22-00200-CR, 04-22-00201-CR, 04-22-00202-CR

                                        Roman Dexter SOTO,
                                            Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                  From the 451st Judicial District Court, Kendall County, Texas
                            Trial Court No. 7817, 7818, 7819, 7820
                          Honorable Kirsten Cohoon, Judge Presiding


                                            ORDER
       Appellant Roman Dexter Soto has filed a motion to consolidate Appeal Nos. 04-22-
00199-CR, 04-22-00200-CR, 04-22-00201-CR and 04-022-00202-CR.                     Based on the
representations in the motion regarding similarities in the cases, this Court has determined that
the appeals should be consolidated for briefing and oral argument, if granted by the panel.

       We therefore GRANT the motion and ORDER the appeals consolidated for the purpose
of briefing and oral argument, if any. The parties shall file all motions, briefs, and other
documents as if the appeals were one case but shall include all four appeal numbers in the style.

        If oral argument is granted by the panel, the appeals will be argued together, as a single
appeal, and the total time limit for each side at oral argument shall equal the ordinary time limit
for a single appeal. The Court will dispose of all four appeals with the same judgment, opinion,
and mandate.

       Appellant’s request for an extension of time to file his appellant’s brief is GRANTED
and the appellant’s brief is due to be filed in this court thirty (30) days after the date of this order.




                                                        _________________________________
                                                        Liza A. Rodriguez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of June, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court